



Form of Schedule I
Performance Condition (PSU with Relative TSR Vesting)


Performance Period: [ ]
A number of PSUs equal to a percentage of the Target Number of PSUs set forth on
the Certificate of Grant will become Earned PSUs on the Determination Date based
on the level of achievement of actual Adjusted Earnings per Share, ROIC and
based on the applicable TSR Multiplier as set forth in the tables below with 50%
of the Target Number of PSUs to be determined by achievement of actual Adjusted
Earnings Per Share and 50% to be determined by achievement of actual ROIC, in
each case, subject to the applicable TSR Multiplier. Achievement of actual
Adjusted Earnings per Share, ROIC and/or actual Relative TSR Percentile in
between the performance levels set forth in the tables below will be pro-rated
based on linear interpolation (and the corresponding percentages of Target
Number of PSUs will become Earned PSUs). The total number of Earned PSUs
hereunder, if any, will be the sum of (i) the applicable percentage of the
Target Number of PSUs earned based on actual Adjusted Earnings per Share and
(ii) the applicable percentage of the Target Number of PSUs earned based on
actual ROIC, in each case, subject to the applicable TSR Multiplier as set forth
on the tables below:


Cumulative Target - Adjusted Earnings Per Share: $[ ]
EPS Multiplier


Actual Adjusted Earnings per Share
Performance Level
Percentage of 50% of
Target Number of PSUs Earned
(EPS Component), Subject to TSR Multiplier1
less than $_____
0%
$_____
50%
$_____
100%
$____ or greater
200%





































___________________________
1    The number of Earned Shares in respect of both the EPS Component and the
ROIC Component
will be determined by multiplying the product of (i) the 50% weighting factor,
(ii) the Target Number of PSUs, (iii) the percentage determined under the EPS or
ROIC multiplier tables (as applicable) and (iv) the applicable TSR Multiplier
described in the TSR Multiplier table.





--------------------------------------------------------------------------------





ROIC Multiplier


Actual ROIC During Last Fiscal Year of the Performance Period
Percentage of 50% of
Target Number of PSUs Earned
(ROIC Component), Subject to TSR Multiplier2
less than ____%
0%
____%
50%
____%
100%
____% or greater
200%



TSR Multiplier


Relative TSR Percentile
TSR Multiplier
[ ] Percentile or Above
100%
[ ] Percentile
67%
[ ] Percentile
33%
Below [ ] Percentile
0%





“Adjusted Earnings per Share” means the quotient of (x) the cumulative Adjusted
Net Income during the Performance Period divided by (y) Diluted Shares
Outstanding.
“Average Invested Capital” means the simple average of : (a) the total
outstanding debt; plus (b) stockholders equity; minus (c) net intangibles and
goodwill resulting from the application of purchase accounting to the 2007
going-private transaction, as reported for the second and third fiscal year-ends
of the Performance Period.
“Diluted Shares Outstanding” means [ ] shares.
“Adjusted Net Income” means net income excluding: (a) cumulative effect of a
change in accounting principle, income or loss from disposed or discontinued
operations and any gains or losses on disposed or discontinued operations, all
as determined in accordance with United States GAAP; (b) any incremental
amortization or depreciation resulting from the application of purchase
accounting to the 2007 going-private transaction; (c) any significant severance
or other costs related to the Company’s major restructuring efforts; (d) any
significant gains, losses or settlements that impact comparability between
years; (e) any gain or loss from the early extinguishment of indebtedness
including any hedging obligations or other derivative instrument and any changes
in the fair value of gas and diesel fuel derivatives; (f) any share based
compensation expense or reversal recorded in accordance with US GAAP; (g) the
effects of changes in foreign currency translation rates from such rates used in
the calculation of the initial adjusted net income target; (h) the impact of
material acquisitions and divestitures that impact the comparability with the
target other than the acquisitions of Avendra and AmeriPride; (i) the tax impact
of the above adjustments to adjusted net income which represents the tax
provision or benefit associated with the adjusted income or expenses using the
appropriate tax rate and (j) the impact of changes to the initial purchase
accounting for Avendra and AmeriPride, as determined in accordance with U.S.
GAAP.
________________________
2    See footnote 1 above.





--------------------------------------------------------------------------------





“ROIC” means: (x) operating income for the fiscal year ending [_____________]
excluding (a) the cumulative effect of a change in accounting principle, income
or loss from disposed or discontinued operations and any gains or losses on
disposed or discontinued operations, all as determined in accordance with United
States GAAP; (b) any incremental amortization or depreciation resulting from the
application of purchase accounting to the 2007 going-private transaction; (c)
any severance or other costs related to the Company’s major restructuring
efforts; (d) any significant gains, losses or settlements that impact
comparability between years; (e) any changes in the fair value of gas and diesel
fuel derivatives; (f) the effects of changes in foreign currency translation
rates from such rates used in the calculation of the ROIC target; (g) the impact
of material acquisitions and divestitures that impact the comparability with the
target other than the acquisitions of Avendra and AmeriPride; and (h) the impact
of changes to the initial purchase accounting for Avendra and AmeriPride, as
determined in accordance with U.S. GAAP; divided by (y) Average Invested
Capital.
Relative TSR Percentile


TSR Measurement Period: [ ].


TSR Multiplier: The applicable multiplier percentage for purposes of determining
the number of Earned PSUs based on the Company’s actual Relative TSR Percentile,
as set forth on the table set forth above.


Relative TSR Percentile: The Relative TSR Percentile shall be the Company’s
Total Shareholder Return (as calculated below) during the TSR Measurement
Period, ranked as a percentile as compared to the Total Shareholder Return of
the other companies within the Peer Group. For the avoidance of doubt, if the
Relative TSR Percentile is below [ ] percentile, then all outstanding PSUs shall
be forfeited and immediately cancelled.


Relative TSR Condition: Achievement of a Relative TSR Percentile corresponding
to a TSR Multiplier that is at least at threshold performance level (i.e. [ ]
percentile or above).


“Total Shareholder Return” means, with respect to any company, an amount
(expressed as a percentage return) equal to:


(i) the sum of (x) the Ending Stock Price minus the Beginning Stock Price, plus
(y) the amount of any dividends and distributions paid on a per share basis
(calculated as if such dividends had been reinvested in the applicable company’s
common stock on the applicable dividend date) cumulatively over the performance
period,


divided by


(ii) the Beginning Stock Price.


“Beginning Stock Price” means, with respect to any company, the average closing
price per share of common stock for the twenty (20) trading days immediately
prior to the first trading day of the TSR Measurement Period.


“Ending Stock Price” means, with respect to any company, the average closing
price per share of common stock for the twenty (20) trading days immediately
prior to the last day of the TSR Measurement Period.











--------------------------------------------------------------------------------





“Peer Group” means the following companies:


[ ]


Any company in the Peer Group that ceases to be publicly held during the TSR
Measurement Period (i) due to bankruptcy, liquidation or reorganization, shall
remain in the Peer Group for purposes of calculation of the Relative TSR
Percentile (with such company deemed to have a Total Shareholder Return of -100%
and ranked at the bottom of the Peer Group) or (ii) due to a merger, sale,
acquisition, business combination or other similar event, shall be excluded from
the Peer Group for purposes of calculation of the Relative TSR Percentile.


Note: The performance grids and the defined terms above also remain subject to
further review and modification by the Committee (and in the case of executive
officers, subject to the approval of the Stock Committee) within the first 90
days of the Performance Period.







